UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22784 Dreyfus Municipal Bond Infrastructure Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 02/28(9) Date of reporting period: 08/31/2016 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Infrastructure Fund, Inc. SEMIANNUAL REPORT August 31, 2016 Dreyfus Municipal Bond Infrastructure Fund, Inc. Protecting Your Privacy
